The appeal is brought under General Statutes, § 5840, from the denial of the motion to set aside the verdict. The failure of the appellant to make the evidence a part of the record prevents our passing upon the claimed error of the court in denying the appellant's motion to set aside the verdict. Kirkbride v.Bartz, 82 Conn. 615, 74 A. 888. The other grounds of appeal, alleged errors in the charge, in the ruling on evidence, and for mispleading, cannot be considered under this appeal, by which the single question of the sufficiency of the evidence to support the verdict is before us. Errors such as these could only be considered upon a finding and when made a part of an additional appeal. White v. Howd, 66 Conn. 264, 33 A. 915;McCaffrey v. Groton  Stonington Street Ry. Co.,85 Conn. 584, 594, 84 A. 284.
   There is no error.